ORDER
This matter having been presented to the Court on the application of JAMES H. WOLFE, III, for a stay of the three-month suspension from practice ordered by the Court on March 24,1998, to be effective April 20, 1998, to permit the Court to consider respondent’s petition for review of the decision of the Disciplinary Review Board in this matter, said petition for review having been filed with the Court on March 25,1998;
And good cause appearing;
*269It is ORDERED that the motion to stay the Order dated March 24, 1998, is granted pending disposition of respondent’s petition for review and until further Order of the Court.